Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 USC 103 (a) as being unpatentable over Okita et al (US2014/0225161)A in view of Harada et al (US 10,607,840) .
Regarding claim 1, Okita et al disclose the device  as shown on Figures 13-14 comprising:
-a substrate,
-a GaN buffer layer (150) formed on the substrate, an a N barrier layer (131) formed on the GaN buffer layer, and a source (159a),a drain (130b), and agate(160) are formed on the AlGaN barrier layer (151). The gate(160) comprises a P-type doped P-GaN cover layer (157) on the AlGaN barrier layer (151),and a first gate metal (a left side gate160) and a second gate metal (a right side gate160) on the P-GaN cover layer (157).
         Okita et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
        - a Schottky contact is formed between the first gate metal and the P-GaN
I cover layer, and an ohmic contact is formed between the second gate metal and the P-GaN cover laver as called for in claim 1.
         Nevertheless,  Harada et al suggest  on Figures 1-14 a first portion (116b) and a second
portion (116a); the first portion 116b and a P-GaN cover layer106 for a Schottky contact; and the second portion 116a and the P GaN cover layer 106  for an ohmic contact for simultaneously forming a Schottky contact gate and an ohmic contact gate with the P-GaN cover layer to improve leak performance.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ incorporate the suggestion by Harad et al into the device of Okita et for forming a Schottky contact gate and an ohmic contact gate with the P-GaN cover layer to improve leak performance.	 
Regarding to claim 2, the additional technical feature is disclosed in Okita et al , paragraphs (0195]-[0200], and figure14.
Regarding to claims 3-4, the additional technical feature in claims  3 and 4 are considered to be as common general knowledge.

Allowable Subject Matter
           Claims 8-15 are allowed because the prior art of record fails to disclose that:
-the first gate metal and the second gate metal of the gallium nitride component are coupled to a signal output end of the gate driver, and a gate driving resistor and a switch are connected in series between the second gate metal and the signal output end of the gate driver s combined claims 8-15.
          Claims 5-8 would be allowable if rewritten or amended to include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
- wherein the plurality of second gate metals comprise one longitudinal gate metal that is close to an edge of the P-GaN cap layer and  parallel to a gate width direction of the gate, and that extends along the gate width direction, and a plurality of lateral gate metals distributed and disposed along the gate width direction, and one end of each lateral gate metal of the plurality of lateral gate metals is connected to the longitudinal gate metal as combined in claims 5-7.  
- a depletion-type high electron mobility transistor (HEMT), wherein a source of the depletion-type HEMT is coupled to the first gate metal; a gate of the depletion-type HEMT is coupled to the source of the gallium nitride component; and a drain of the depletion-type HEMT is coupled to the second gate metal as combined in claim 8.


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/            Primary Examiner, Art Unit 2842